                      Case 6:14-bk-10208-CCJ             Doc 31      Filed 11/12/19       Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION DIVISION


IN RE:                                                                     Case No.          6:14-bk-10208-CCJ

CHARLES E TEW
PATRICIA A TEW

                                                Debtors /                  Chapter 13

                                        NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Laurie K Weatherford files this
Notice of Final Cure Payment.
                              CLAIM(S) PROVIDED FOR IN CHAPTER 13 PLAN

The claim listed below was provided for in the confirmed Chapter 13 Plan pursuant to the orders of this court, through
September 2019, which is the final month of the Debtor’s plan duration. The amount required to cure the default in the
claim listed below has been paid in full:
CREDITOR: SUNTRUST MORTGAGE, INC.
Court         Account                                                        Claim                 Claim            Amount
Claim #       Number              Description                              Asserted              Allowed              Paid
        5     2603                Ongoing Mortgage                     $202,282.01           $97,234.93         $97,234.93
      105     2603                Mortgage Arrears                       $2,036.28            $2,036.28          $2,036.28
                                                                                                                $99,271.21

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a Statement as a
supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the Chapter 13 Trustee, pursuant to
Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors have paid in full the amount required to cure the
default on the claim; and 2) whether the Debtors are otherwise current on all payments consistent with 11 U.S. C. §
1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid as of
the date of the statement. The statement shall be filed as a supplement to the holder ’s proof of claim and is not subject to
Rule 3001(f). Failure to notify may result in sanctions.
                     Case 6:14-bk-10208-CCJ            Doc 31     Filed 11/12/19      Page 2 of 2


                                                                                  Case No. 6:14-bk-10208-CCJ


                                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served on the parties listed below by first -class U.S. Mail, postage
prepaid or by Electronic Notification through the Court’s ECF System at the e-mail address registered with the Court on
this 12th day of November, 2019.




Charles E Tew, Patricia A Tew, 3161 Harvest Lane, Kissimmee, FL 34744

Electronic Service - Hurley Partin Whitaker Ii, Bogin Munns Munns Law, Po Box 2807, Orlando, FL 32802 -2807

Suntrust Mortgage, Inc., Payment Processing - Rvw 3100, 1001 Semmes Avenue, Richmond, VA 23224

Electronic Service - United States Trustee



                                                                    /S/ LAURIE K WEATHERFORD
                                                                    Chapter 13 Trustee
                                                                    Stuart Ferderer
                                                                    FL Bar No. 0746967
                                                                    Ana DeVilliers
                                                                    FL Bar No. 0123201
                                                                    Attorney for Trustee
                                                                    PO Box 3450
                                                                    Winter Park, FL 32790
                                                                    Telephone: 407-648-8841
                                                                    Facsimile: 407-648-2665
                                                                    E-mail: info@c13orl.com
